DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Invention I, the reply filed on 02/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election without traverse of Invention I in the reply filed on 02/17/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
a. Claims 4, 5, 8 and 16 are objected to because of the following informalities: 
b. Claim 4, line 10, improperly uses the indefinite article “an” to introduce “an second dielectric layer among the…”. The Examiner suggests amending the claim language such that indefinite articles “a” and “an” are differentiated by the sounds of the words they directly proceed. For ex. use “a” before words that start with a consonant sound and “an” before words that start with a vowel sound.
c. Claim 5, line 11, improperly uses the indefinite article “an” to introduce “an second dielectric layer among the…”. The Examiner suggests amending the claim language such that indefinite articles “a” and “an” are differentiated by the sounds of the words they directly proceed. For ex. use “a” before words that start with a consonant sound and “an” before words that start with a vowel sound.
d. Claim 8, line 9, recites “the first stacked conductive features.” Although, it is understood the claim is referring to the previously introduced “stacked first conductive features” of line 6, Applicant is encouraged to keep the continuity of the claim language.
e. Claim 16, line 7, recites “the dielectric material.” Although, it is understood the claim is referring to the previously introduced “bottom dielectric layer” of line 3, Applicant is encouraged to keep the continuity of the claim language.
Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


a. Claim 1 recites the limitation "stacked first dielectric layers" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
b. Claim 1 recites the limitation "stacked second dielectric layers" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
c. Claim 8 recites the limitation "bottom tier package structures" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
d. Claim 8 recites the limitation "stacked first dielectric layers" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
e. Claim 8 recites the limitation "stacked first conductive features" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
f. Claim 8 recites the limitation "second semiconductor dies" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
g. Claim 8 recites the limitation "stacked second dielectric layers" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
h. Claim 8 recites the limitation "stacked second conductive features" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
i. Claim 8 recites the limitation "upper tier package structures" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
j. Claim 11 recites the limitation "bottom conductive features…" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
k. Claim 11 recites the limitation "upper conductive features…" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
l. Claim 13 recites the limitation "bottom conductive features…" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
m. Claim 13 recites the limitation "upper conductive features…" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
o. Note: all dependent claims (of independent claims 2-7 and 9-16) necessarily inherit the indefiniteness of the claims (claim 1 and claim 8) from which they respectively depend.
Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Yu et al. (PG Pub 2015/0228550) teaches an integrated circuit package.
	b. Chen et al. (PG Pub 2016/0351463) teaches a package structure.
	c. Chen et al. (PG Pub 2016/0093572) teaches an integrated fan-out package.
	d. Lin (PG Pub 2016/0276307) teaches and RDL comprising a grounding layer.
	e. Kong et al. (PG Pub 2018/0358292) teaches an over-molded IC package.

Allowable Subject Matter
3.	Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:    
Claim 1 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 1, bonding a first package structure to a support substrate through a first bonding structure disposed between the first package structure and the support substrate, wherein the first package structure comprises a first semiconductor die encapsulated by a first insulating encapsulation, and the first bonding structure comprises stacked first dielectric layers and at least one stacked first conductive feature penetrating through the stacked first dielectric layers; placing the support substrate on a grounded stage such that the first semiconductor die is grounded through the at least one first stacked conductive feature, the support substrate and the grounded stage; after the first semiconductor die is grounded, bonding a second semiconductor die to the first package structure through a second bonding structure between the second semiconductor die and the first package structure, the second bonding structure comprising stacked second dielectric layers and at least one stacked second conductive feature penetrating through the stacked second dielectric layers; and encapsulating the second semiconductor die with a second insulating encapsulation to form a second package structure over the first package structure.
Claims 2-7 would be allowable, because they depend on allowable claim 1.
Claim 8 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 8, bonding a reconstructed wafer comprising bottom tier package structures to a support wafer through a first bonding structure disposed between the reconstructed wafer and the support wafer, wherein each of the bottom tier package structures respectively comprises a first semiconductor die encapsulated by a first insulating encapsulation, and the first bonding structure comprises stacked first dielectric layers and stacked first conductive features penetrating through the stacked first dielectric layers;    placing the support wafer on a grounded wafer stage such that the first semiconductor die is grounded through the first stacked conductive features, the support wafer and the grounded wafer stage; bonding second semiconductor dies to the bottom tier package structures of the reconstructed wafer through a second bonding structure between the second semiconductor dies and the reconstructed wafer, the second bonding structure comprising stacked second dielectric layers and stacked second conductive features penetrating through the stacked second dielectric layers; and encapsulating the second semiconductor dies with a second insulating encapsulation to form upper tier package structures over the bottom tier package structures of the reconstructed wafer.
Claims 9-16 would be allowable, because they depend on allowable claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895
/KYOUNG LEE/Primary Examiner, Art Unit 2895